          Case 8:19-cv-01152 Document 1 Filed 05/13/19 Page 1 of 14 PageID 1




                                UNITED STATES DISTRICT COURT
                                 MIDDLE DISTRICT OF FLORIDA
                                       TAMPA DIVISION
JACKIE NARDELLA,

          Plaintiff,                                           CASE NO.:

v.

ATLANTIC TNG, LLC, a Florida Limited
Liability Company, and MEGAN KITCHNER,
individually, jointly, and severally

      Defendants.
________________________________/

                        COMPLAINT AND DEMAND FOR JURY TRIAL

          Plaintiff, JACKIE NARDELLA (“Ms. Nardella” or “Plaintiff”), by and through

undersigned counsel, files this Complaint against Defendants, ATLANTIC TNG, LLC, a Florida

Limited Liability Company (“TNG”) and MEGAN KITCHNER (“MK”) (collectively

Defendants) and states as follows:

                                             JURISDICTION

           1.      Jurisdiction in this Court is proper as the claims are brought pursuant to the Fair

    Labor Standards Act, as amended (29 U.S.C. §201 et seq., hereinafter called the “FLSA”), the

    Family Medical Leave Act (“FMLA”), and the Florida Whistleblower Act (“FWA”) to recover

    unpaid overtime wages, compensatory damages, lost wages, an additional equal amount as

    liquidated damages (under the FLSA and FMLA), and to obtain declaratory relief, and

    reasonable attorney’s fees and costs.1

           2.      The jurisdiction of the Court over this controversy is based upon 29 U.S.C.


1 Plaintiff only is pursuing claims against MK individually with regard to the
FLSA and FMLA claims. The FWA claim is asserted against the corporate
Defendant, TNG, only.
      Case 8:19-cv-01152 Document 1 Filed 05/13/19 Page 2 of 14 PageID 2




§216(b) and 29 U.S.C. § 2601, et seq. as to the federal claims, and this Court has supplemental

jurisdiction over the FWA as they arise out of a continuing series of illegal activities committed

by Defendant involving Plaintiff’s employment.

       3.      This Court has the authority to grant declaratory relief pursuant to the FLSA,

FMLA, FWA, and the Federal Declaratory Judgment Act (“DJA”), 28 U.S.C. §§ 2201-02.

                                           PARTIES

       4.      At all times material hereto, Plaintiff was and continues to be a resident of

Sarasota County, Florida.

       5.      At all times material hereto, Plaintiff worked for Defendants in Sarasota County,

Florida.

                               FLSA, FMLA, AND FWA COVERAGE

       6.      Defendants are employers as defined by the FLSA in that Defendants, during all

times relevant and in each year during the relevant statute of limitations, grossed in excess of

$500,000.00 per year in revenue, and had employees regularly engaged in interstate and

intrastate commerce.

       7.      Defendants are employers as defined by the FMLA, in that Defendants, during

all times relevant and in each year during the relevant statute of limitations, employed fifty (50)

or more employees within a seventy-five (75) mile radius of where Plaintiff worked, and had

employees regularly engaged in interstate and intrastate commerce.

       8.      Defendant TNG employed in excess of ten (10) or more employees during

Plaintiff’s employment, and is a covered employer as defined by the FWA.

       9.      Defendant MK was an owner and management level employee of TNG who
                                                2
      Case 8:19-cv-01152 Document 1 Filed 05/13/19 Page 3 of 14 PageID 3




regularly had the authority and exercised such authority in, among other things: (a) managing

and controlling TNG and its employees; (b) managing TNG’s finances and personnel decisions

such as hiring, firing, and determining rates of pay and hours worked by TNG employees; and

(c) controlling the day to day operations of TNG; Defendant K, therefore, is an employer, as

defined by the FLSA and FMLA.

       10.     At all times relevant, and during each year of her employment, Plaintiff worked

in excess of 1,250 hours per year.

       11.     At all times relevant hereto, Plaintiff was an employee entitled to leave under the

FMLA, based on the fact that: (a) both she, and her son, at different times in 2017 and 2018

suffered from serious health conditions as defined by the FMLA, which necessitated Plaintiff

taking what would have been protected FMLA leave; (b) she was employed by Defendant for at

least 12 months prior to necessitating FMLA leave on each ocassion; and (c) she worked at least

1,250 hours during the relevant 12-month period prior to her seeking to exercise her rights to

FMLA leave.

       12.     At all times material hereto, Defendants were engaged in commerce, or the

production of goods for commerce in that Defendants’ office supplies, computer equipment, and

telephones originated outside the State of Florida.

                                  STATEMENT OF FACTS

                                         FLSA FACTS

       13.     Ms. Nardella worked for Defendants as an hourly paid Human Resources and

Legal Compliance Manager from January 1, 2015, through April 2, 2019.

       14.     From approximately October 2017, until approximately May 2018, Defendants
                                                3
          Case 8:19-cv-01152 Document 1 Filed 05/13/19 Page 4 of 14 PageID 4




    reclassified Plaintiff a “salary” paid employee; however, Defendants forfeited any such salary

    application when, on numerous occasions during the above time period, Defendants deducted

    pay from Plaintiff’s “salary” when she worked partial days.

           15.     Throughout Plaintiff’s employment, Defendants regularly required Plaintiff to

    work outside of the office and after hours attending to work related matters at MK’s direction.

           16.     Defendants never tracked those hours (which were overtime hours), nor

    compensated Plaintiff for same, resulting in a violation of the FLSA.2

           17.     Other than from February 2019, forward, Plaintiff was never paid overtime

    compensation for these additional off the clock hours worked at MK’s direction.

           18.     Plaintiff estimates that on average, she worked anywhere from five (5) to ten

    (10) off the clock overtime hours per week with MK’s express knowledge, and at her

    direction/suggestion.

           19.     Prior to Plaintiff’s termination, Defendants failed to consult with an attorney

    specifically to determine whether Plaintiff’s pay structure and job duties rendered her exempt

    under the FLSA.

           20.     Prior to Plaintiff’s termination, Defendants failed to consult with the Department

    of Labor, specifically to determine whether Plaintiff’s pay structure and job duties rendered her

    exempt under the FLSA.

           21.     Prior to Plaintiff’s termination, Defendants failed to consult with an accountant

    specifically to determine whether Plaintiff’s pay structure and job duties rendered her exempt

2 In approximately February 2019, Defendants recognized the illegality of
their pay practices and started paying Plaintiff for an extra five (5) hours
per week for this additional time she was working, without regard to the
actual hours Plaintiff was working off the clock.
                                                   4
       Case 8:19-cv-01152 Document 1 Filed 05/13/19 Page 5 of 14 PageID 5




under the FLSA.

                                              FMLA FACTS

        22.    In 2017, Plaintiff suffered from a serious health condition, in that she

necessitated FMLA time away from work due to suffering from complications from Lupus.

        23.    Plaintiff specifically requested FMLA paperwork from MK, but MK refused to

provide her with same, stating that FMLA wasn’t necessary.

        24.    Defendants’ refusal in this regard, constitutes interference with the FMLA, in

that, upon being placed on direct notice of Plaintiff’s need for FMLA, Defendants refused to

notify Plaintiff of her FMLA rights, and further refused Plaintiff to apply for FMLA protection,

to ensure that she was afforded all available FMLA time that she needed to take to protect her

job.

        25.    Starting in November 2017, and lasting through approximately May 2018,

Plaintiff’s son fell very ill due to a serious medical condition.

        26.    Plaintiff’s son required recurring hospital visits and treatments that required

Plaintiff to miss partial and full days from work to attend to same.

        27.    Again, Plaintiff specifically requested that MK provide her with FMLA

paperwork, to ensure that Plaintiff’s employment, job status, and time away from work was

protected.

        28.    Again, MK refused to provide same and instructed Plaintiff that she was not to

apply for FMLA.

        29.    Defendants’ refusal in this regard, again, constitutes interference with the

FMLA, in that, upon being placed on direct notice of Plaintiff’s need for FMLA, Defendants
                                                 5
      Case 8:19-cv-01152 Document 1 Filed 05/13/19 Page 6 of 14 PageID 6




refused to notify Plaintiff of her FMLA rights, and further refused Plaintiff to apply for FMLA

protection, to ensure that she was afforded all available FMLA time that she needed to take to

protect her job.

       30.     At the time Plaintiff necessitated what should have been protected FMLA leave

for her son’s serious health condition, Defendant considered Plaintiff to be a “salaried”

employee.

       31.     As Plaintiff necessitated more time away from work, however, MK began to

voice her displeasure with Plaintiff’s attendance due to her son’s medical issues and attending

time away from work, and instructed Plaintiff that her attendance was problematic.

       32.     MK’s displeasure in this regard had the chilling effect of discouraging Plaintiff

from availing herself of FMLA’s protections and forcing her to work on occasions where, had

she been FMLA protected and notified, she would have taken more and necessary time away

from work as protected FMLA leave.

       33.     Notwithstanding Plaintiff’s efforts in this regard to put the needs of Defendants’

business first, MK, in approximately May 2018, notified Plaintiff that as punishment for what

should have been FMLA protected absences, they were demoting her from “salary” to hourly

paid. This move had the effect of Plaintiff, at varying times through the remainder of her

employment, earning less money than had she not attempted to utilize FMLA, and not taking

FMLA protected leave when she necessitated same.

       34.     Defendants, through MK, intentionally and purposefully, acted with retaliatory

intent in an effort to discourage Plaintiff from attempting to utilize FMLA as the law allows.



                                               6
      Case 8:19-cv-01152 Document 1 Filed 05/13/19 Page 7 of 14 PageID 7




                                             FWA FACTS

       35.     In March 2019, Plaintiff discovered that MK was attempting to engage in fraud

and deception with regard to Defendants’ workers’ compensation reporting obligations under

Florida law.

       36.     Specifically, in direct violation of Section 448.107 (2), Florida Statutes, and

Florida Administrative Code, Section 69L-6.015, Defendants were purposefully attempting to

underreport and/or fraudulently report to their workers’ compensation carrier, the actual and

truthful identify and classification of subcontracted and unlicensed workers to avoid having to

pay increased premiums for same.

       37.     On March 29, 2019, Plaintiff notified MK, in writing, that she objected to the

illegal practices described in Paragraph 36, above.

       38.     Plaintiff’s objection constitutes protected activity pursuant to Section 448.102(3),

Florida Statutes.

       39.     On April 1, 2019, MK, in writing, instructed Plaintiff to proceed with the filing

of the illegal and fraudulent workers’ compensation audit, despite her objections to same.

       40.     On April 2, 2019, Plaintiff notified MK in writing at 9:32 am, that she refused to

participate in Defendants’ illegal and fraudulent audit, and that Defendants’ workers’

compensation documents were not in compliance with the law.

       41.     Plaintiff’s objection/refusal in this regard, likewise constitutes protected activity

pursuant to Section 448.102(3), Florida Statutes.

       42.     At 10:11 am the same day, MK read Plaintiff’s objection/refusal, summoned

Plaintiff to her office, and terminated her employment at 10:12 am.
                                                7
      Case 8:19-cv-01152 Document 1 Filed 05/13/19 Page 8 of 14 PageID 8




       43.     The timing between Plaintiff’s objections/refusal, and her termination for same,

establish a temporal nexus of causation between the two (2) events.

       44.     Plaintiff was terminated for no reason other than her objections/refusal to

Defendants’ proposed and illegal activities described above.

       45.     Defendants do not have a legitimate, non-retaliatory reason for Plaintiff’s

termination.

       46.     Plaintiff has retained the law firm of CELLER LEGAL, P.A. to represent her in

the litigation and has agreed to pay the firm a reasonable fee for its services.

                                    COUNT I
             VIOLATION OF 29 U.S.C. § 207 OVERTIME COMPENSATION
                        (AGAINST ALL DEFENDANTS)

       47.     Plaintiff re-alleges and reavers paragraphs 1 through 6, 9, 12-21, and 46 of the

Complaint, as if fully set forth herein.

       48.     Plaintiff worked in excess of forty (40) hours per week for which Plaintiff was

not compensated at the statutory rate of one and one-half times Plaintiff’s regular rate of pay.

       49.     Plaintiff was entitled to be paid at the statutory rate of one and one-half times

Plaintiff’s regular rate of pay for those hours worked in excess of forty (40) hours based on

Defendants’ illegal deductions to her alleged “salary,” and failure to properly record and/or

account for, all hours worked outside of the office.

       50.     At all times material hereto, Defendants failed to maintain proper time records as

mandated by the FLSA to ensure all of Plaintiff’s hours worked were accounted for.

       51.     Defendants’ actions were willful and/or showed reckless disregard for the

provisions of the FLSA, as evidenced by their failure to compensate Plaintiff at a rate of one
                                                 8
      Case 8:19-cv-01152 Document 1 Filed 05/13/19 Page 9 of 14 PageID 9




and one-half times Plaintiff’s regular rate of pay for the hours worked in excess of forty (40)

hours per weeks when they knew, or should have known, such was, and is due.

        52.    Defendants failed to properly disclose to, or apprise Plaintiff of, her rights under

the FLSA.

        53.    Due to the intentional, willful, and unlawful acts of Defendants, Plaintiff suffered

and continues to suffer damages and lost compensation for time worked over forty (40) hours

per week, plus liquidated damages.

        54.    Plaintiff is entitled to an award of reasonable attorney’s fees and costs pursuant

to 29 U.S.C. § 216(b).

       WHEREFORE, Plaintiff respectfully requests that judgment be entered in her favor

against Defendants:

              a.      Awarding Plaintiff overtime compensation in the amount due to her for

                      Plaintiff’s time worked in excess of forty (40) hours per work week, as

                      well as lost/back wages since the date of her termination;

              b.      Awarding Plaintiff liquidated damages in an amount equal to the overtime

                      and back wages award;

              c.      Awarding Plaintiff reasonable attorney’s fees and costs and expenses of

                      the litigation pursuant to 29 U.S.C. § 216(b);

              d.      Awarding Plaintiff pre-judgment interest;

              e.      Awarding any and all relief that this Court deems proper under the FLSA.




                                                9
     Case 8:19-cv-01152 Document 1 Filed 05/13/19 Page 10 of 14 PageID 10




                                         COUNT II
                                    FMLA INTERFERENCE
                                 (AGAINST ALL DEFENDANTS)

         55.    Plaintiff re-alleges and re-avers paragraphs 1 through 5, 7, 9-12, 22-34, and 46 of

the Complaint, as if fully set forth herein.

         56.    At all times relevant hereto, Defendants interfered with Plaintiff’s rights based

on her attempt to use FMLA.

         57.    At all times relevant hereto, Plaintiff’s condition, and her son’s condition, were

serious health conditions as defined by the FMLA.

         58.    At all times relevant hereto, Plaintiff was protected from interference under the

FMLA.

         59.    Defendants interfered with Plaintiff for attempting to exercise her rights under

the FMLA by discouraging and penalizing her for utilizing same.

         60.    Defendants intended to interfere with Plaintiff for attempting to seek FMLA

leave.

         61.    As a result of Defendants’ intentional, willful and unlawful acts against Plaintiff

for attempting to exercise her rights pursuant to the FMLA, Plaintiff has suffered damages and

incurred reasonable attorneys’ fees and costs.

         62.        As a result of Defendants’ willful violation of the FMLA, Plaintiff is entitled to

liquidated damages.

         WHEREFORE, Plaintiff respectfully requests that judgment be entered in her favor

against Defendants:

               a.        Declaring that Defendants’ actions constitute a violation of the FMLA;
                                                  10
     Case 8:19-cv-01152 Document 1 Filed 05/13/19 Page 11 of 14 PageID 11




               b.     Awarding Plaintiff damages arising out of Defendants’ illegal actions in

                      violation of the FMLA;

               c.     Awarding Plaintiff liquidated damages in an amount equal to damages

                      award;

               d.     Awarding Plaintiff reasonable attorney’s fees and costs and expenses of

                      the litigation;

               e.     Awarding Plaintiff pre-judgment interest;

               f.     Awarding any and all relief that this Court deems proper under the FMLA.

                                         COUNT III
                                     FMLA RETALIATION
                                  (AGAINST ALL DEFENDANTS)

         63.    Plaintiff re-alleges and re-avers paragraphs 1 through 5, 7, 9-12, 22-34, and 46 of

the Complaint, as if fully set forth herein.

         64.    At all times relevant hereto, Defendants retaliated against Plaintiff based on her

attempt to use FMLA.

         65.    At all times relevant hereto, Plaintiff’s condition, and her son’s condition, were

serious health conditions as defined by the FMLA.

         66.    At all times relevant hereto, Plaintiff was protected from retaliation under the

FMLA.

         67.    Defendants retaliated against Plaintiff for attempting to exercise her rights under

the FMLA.

         68.    Defendants intended to retaliate against Plaintiff for attempting to seek FMLA

leave.
                                               11
     Case 8:19-cv-01152 Document 1 Filed 05/13/19 Page 12 of 14 PageID 12




        69.    As a result of Defendants’ intentional, willful and unlawful acts against Plaintiff

for attempting to exercise her rights pursuant to the FMLA, Plaintiff has suffered damages and

incurred reasonable attorneys’ fees and costs.

        70.        As a result of Defendants’ willful violation of the FMLA, Plaintiff is entitled to

liquidated damages.

        WHEREFORE, Plaintiff respectfully requests that judgment be entered in her favor

        against Defendants:

              a.        Declaring that Defendants’ actions constitute a violation of the FMLA;

              b.        Awarding Plaintiff damages arising out of Defendants’ illegal actions in

                        violation of the FMLA;

              c.        Awarding Plaintiff liquidated damages in an amount equal to damages

                        award;

              d.        Awarding Plaintiff reasonable attorney’s fees and costs and expenses of

                        the litigation;

              e.        Awarding Plaintiff pre-judgment interest;

              f.        Awarding any and all relief that this Court deems proper under the FMLA.

                                         COUNT IV
                                   VIOLATION OF THE FWA
                                 (AGAINST DEFENDANT TNG)

       71.     Plaintiff re-alleges and re-avers paragraphs 1 through 5, 8, 13, and 35-46 of the

Complaint, as if fully set forth herein.

        72.    On April 2, 2019, Defendant TNG terminated Plaintiff in violation of Section

448.102 (3), Florida Statutes.
                                                 12
    Case 8:19-cv-01152 Document 1 Filed 05/13/19 Page 13 of 14 PageID 13




       73.     Plaintiff was terminated for no reason other than Plaintiff objecting to illegal

activity, or what she reasonably believed to be illegal activity, in violation of Section

448.102(3), Florida Statutes.

       74.     Plaintiff objected to a violation of a law, rule, or regulation or what she

reasonably believed to be a violation of a law, rule, and regulation (cited in Paragraph 36,

above) by Defendant TNG, and was fired as a direct result of same, which constitutes a

violation of the FWA.

       75.     As a result of Defendant TNG’s intentional, willful and unlawful actions,

Plaintiff has suffered damages, including, but not limited to lost wages, lost benefits, lost

employment status, as well as humiliation, pain and suffering and other monetary and non-

monetary losses.

      WHEREFORE, Plaintiff requests a judgment in her favor and against Defendant TNG for

her actual and compensatory damages, including, but not limited to, front pay, back pay, and

emotional distress damages, as well as her costs and attorneys’ fees, declaratory and injunctive

relief and such other relief deemed proper by this Court.




                                              13
Case 8:19-cv-01152 Document 1 Filed 05/13/19 Page 14 of 14 PageID 14




                                   JURY DEMAND

 Plaintiff demands trial by jury on all issues so triable as a matter of right by jury.

 Dated: May 13, 2019

                                                By: /s NOAH E. STORCH
                                                Noah E. Storch, Esquire
                                                Florida Bar No. 0085476
                                                Email:      noah@floridaovertimelawyer.com
                                                Richard D. Guadagnolo, Esq.
                                                Florida Bar No.: 109104
                                                E-mail: rich@floridaovertimelawyer.com
                                                RICHARD CELLER LEGAL, P.A.
                                                10368 W. SR 84, Suite 103
                                                Davie, Florida 33324
                                                Telephone: (866) 344-9243
                                                Facsimile: (954) 337-2771

                                                Attorneys for Plaintiff




                                           14
